a, a

Case 3:19-cr-0013t PJ Document6*SEALED* Filed 19/19 Page1lof2

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

SOUTHERN BSTRICr
for the

       
   
   

oF 5, MISSISSIPPI

AUG 28 2019

ARTHUR JOHNSTON

Southern District of Mississippi

 

United States of America

 

% )
) Case No, 3:19-cr-00136-DPJ-1
Lucrecia Garril-Lopez )
(Wherever Found)
cy maim yA tse nT
Defendant REC USMS D423 ZOALUIGLS
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Lucrecia Garril-Lopez 5
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment O1 Superseding Indictment O Information © Superseding Information © Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

* ILLEGAL RE-ENTRY OF A DEPORTED ALIEN

ARTHUR JOHNSTON, CLERK

WM Deon

Issuing officer 's signature

Date: 08/19/2019

 

City and state: Jackson, MS N. Dean, Deputy Clerk

Printed name and title

 

 

Return

 

 

This warrant was received on (date) 6) § (2G / Onl f }, and the person was arrested on (date) Od f Ct JA Cer, fC
at (city and state) LEC A jon 4 J

Ob bl 2014 Jk_Gy
Vor bruh -6 0 WSt

Printed name and title

 

 

 

 
